Gill, J.
On the thirtieth day of November, 1894, there was filed in a justice’s court in Pettis county a pretended complaint by George Eikenbury, charging respondent with assault and battery. This complaint was signed by Eikenbury but was not under oath. Accompanying and following this complaint, and on the same sheet of paper, was an information signed by the prosecuting attorney, which in terms refers to the complaint as the only basis of the charge.
In the circuit court, where the cause was taken by appeal, the court sustained a motion to quash the information, because, while purporting to be based on the complaint of Eikenbury, said complaifit was not sworn to and was, therefore, void. The state appealed.
c™nforaa.eil" co m p i ai nt! The judgment of the circuit court was correct, "While it is true that the prosecuting attorney may act on his own “knowledge, information, or belief that an offense has been committed” and file an information, yet when he assumes to act on a complaint filed by the prosecuting witness, that complaint must be supported by the affidavit of such witness. Section 4329, R. S. 1889; State v. White, 55 Mo. App. 356, and other cases cited in defendant’s brief.
Judgment affirmed.
All concur.